Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about August 27, 2004, which, to the extent appealed from, upon a fact-finding determination of permanent neglect, terminated respondent father’s parental rights to the subject child and committed the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that the agency made diligent efforts to encourage and strengthen the parental relationship. The agency arranged for the child’s visitation with respondent, who was incarcerated, explored the planning resources suggested by respondent and kept respondent apprised of the child’s progress. Although respondent maintained consistent contact with the agency and child, he failed to plan for the child’s future in that the resources he proposed until his release from prison were not realistic alternatives to foster care (see Matter of Danyel Ramona C., 306 AD2d 127 [2003]; Matter of Carmen N., 237 AD2d 607 [1997], lv denied 90 NY2d 805 [1997]). A preponderance of the evidence shows that the child is thriving in the nurturing and stable home of his foster mother where he has lived since infancy, and that his best interests would be served by freeing him for adoption (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur—Mazzarelli, J.P., Saxe, Sweeny, Catterson and Malone, JJ.